Citation Nr: 1613334	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  13-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a headache disability.

2.  Entitlement to service connection for nasal fracture.

3.  Entitlement to an initial compensable rating for right ankle sprain.

4.  Entitlement to an initial compensable rating for alopecia areata.  


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from March 1995 to March 1999.  He has reported that he was in the Army Reserves from March 1999 to March 2006.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2011 and December 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.   

In April 2015, the Veteran cancelled his request for a hearing before the Board.  

The issues of entitlement to service connection for a nasal fracture, entitlement to service connection for headaches, and entitlement to an increased initial rating for right ankle sprain are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Alopecia areata does not result in loss off all body hair.


CONCLUSION OF LAW

The criteria for an initial compensable rating for alopecia areata have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7831 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the alopecia areata claim, the Veteran's appeal arises from the Veteran's disagreement with the initial rating evaluation assigned following the grant of service connection.  In such case, the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because the other forms of notice-such as notice contained in the rating decisions and statement of the case (SOC) have already provided the claimant with the notice of law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).

The Board notes that the Veteran's VA treatment records have been obtained and he has been provided a VA medical examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board finds that the VA examination obtained is adequate for rating purpose as it included examination of the Veteran and addressed all the relevant rating criteria.   There has not been an assertion of worsening of the condition since the VA examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there is any additional obtainable evidence that should be obtained to substantiate the claim. 

The Board recognizes that additional VA treatment records and additional VA examination reports were added to the record subsequent to the April 2013 statement of the case.  However, the additional evidence obtained is not relevant to the severity of the Veteran's alopecia areata disability.  Consequently there is no prejudice to the Veteran to decide this claim without additional RO review of the newly obtained evidence.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claim.

Under the rating criteria for the skin, the Veteran's alopecia areata is currently rated noncompensably (zero percent) disabling.  A noncompensable rating is warranted for alopecia areata manifested by loss of hair limited to scalp and face and a 10 percent rating is warranted for loss of all body hair.  See 38 C.F.R. § 4.118, Diagnostic Code 7831.

At a December 2011 VA examination, the Veteran reported hair loss on the top of his head.  He denied hair loss on his face, hands, and neck.  The Veteran denied exudation and ulcer formation.  The Veteran reported itching, dryness, bald spots and that he can't cut his hair low.  The examiner stated that objectively the alopecia patches were not that impressive.  He noted that the Veteran's hair was growing.   

Applying the schedular criteria to the evidence of record, the Board finds that the criteria for a 10 percent rating for alopecia have not been met.  As detailed above, the Veteran's alopecia is manifested by loss of hair limited to the scalp.  The medical evidence does not reflect, and the Veteran does not argue, hair loss affecting other parts of the body.  The evidence of record, therefore, contains no probative medical or lay evidence to support a compensable disability rating.  Thus, the preponderance of the evidence is against the claim, and the criteria for a compensable evaluation under Diagnostic Code 7831 have not been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Moreover, there are no other applicable diagnostic codes for consideration.  In this regard, there was no indication of scarring or disfigurement of the head, face, or neck, and it was noted that the hair loss did not impact the Veteran's ability to work. 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected alopecia areata, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Appellant has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
 § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his alopecia areata renders him substantially unemployable.  The Veteran submitted a claim for TDIU in April 2014 and indicated that the claim is based on his back, knee, left wrist, lumbar strain and cervical strain conditions and did not indicated the alopecia areata effects his employability.  Accordingly, the Board concludes that a claim for a TDIU has not been raised in the context of the claim for an increased rating for alopecia areata.


ORDER

Entitlement to an initial compensable rating for alopecia areata is denied.


REMAND

The Veteran asserts that he is entitled to service connection for residuals of a nasal fracture.  There is an Army Reserves service treatment record dated in May 1999 indicating that the Veteran fractured his nose.  The Veteran's dates of Army Reserve duty are not contained in his file.  The dates of the Veteran's reserve service must be obtained and considered.  

In September 2010, VA wrote to an Army Reserve center in Atlanta, Georgia in an attempt to obtain the Veteran's Army Reserve service treatment records and the Veteran's Army Reserves personnel records.  The letter was returned to VA with a handwritten note that the Veteran's Reserve medical records had been transferred to the VA Records Management Center (VARMC) and that the Veteran's personnel records had been sent to the NARA in St. Louis, Missouri.  There is no indication that further attempts were made to obtain the records from VARMC or from NARA.  Further attempts should be made to obtain these records.  

The service treatment records indicate that the Veteran experienced a head injury during service.  Although the Veteran was provided a VA TBI examination in October 2010, the VA examiner did not provide an opinion specifically regarding whether the Veteran's current headache disability is related to service, including the in-service injury to the head.  The Veteran should be provided a new VA examination in order that an adequate VA opinion may be obtained. 

Multiple additional VA treatment records were associated with the Veteran's claims file subsequent to the April 2013 statement of the case.  These records show treatment for the Veteran's right ankle disability.  The Veteran's claim for an initial compensable rating for his right ankle must be remanded in order that these pertinent VA treatment records may be reviewed by the AOJ.  The Veteran's most recent VA compensation and pension examination of the right ankle was performed in October 2010.  On remand the Veteran should be provided a new VA examination of the right ankle to determine the current severity of the Veteran's right ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of the Veteran's Reserve service to include all periods of ACDUTRA and INACDUTRA through any and all appropriate channels, including the Veteran's assigned unit(s).  All efforts to obtain the records should be fully documented, and all records and/or responses received should be associated with the claims file. 

2.  Obtain the Veteran's service personnel records and service treatment records from his period of Army Reserve service (March 1999 to March 2006) from the appropriate sources.  This should include contacting the VA Records Management Center and the NARA.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  In such case, notice must be provided to the appellant and his representative.  

3.  Obtain copies of any updated VA treatment records related to the Veteran's right ankle, headache and nasal fracture disabilities.  

4.  Afford the Veteran the appropriate VA examination to determine the current severity of the service-connected right ankle condition. The claims file should be made available to and reviewed by the examiner.  

5.  Provide the Veteran a VA neurological examination to determine the current nature, extent, and etiology of his reported headache disorder.  The claims file should be made available to and reviewed by the examiner, and the examiner should record the Veteran's reported history of headaches.  The examiner is requested to opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a current headache disability that is related to the head injury during service, or to any other incident of service.   

6.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


